Citation Nr: 0936650	
Decision Date: 09/28/09    Archive Date: 10/09/09

DOCKET NO.  08-16 135	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for degenerative disc 
disease of the cervical spine.

2.  Entitlement to service connection for degenerative disc 
disease of the lumbar spine.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1976 to September 
1979, January 1980 to January 1984, June 1984 to September 
1984, and November 1985 to June 1988.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a July 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in San Juan, 
the Commonwealth of Puerto Rico.  The Veteran currently 
resides in Florida, so the matter is now handled by the RO in 
St. Petersburg, Florida.   

After reviewing the contentions and evidence of record, the 
Board finds that the issues on appeal are more accurately 
stated as listed on the title page of this decision.

The Veteran requested a hearing before the Board.  The 
requested hearing was conducted in November 2008 by the 
undersigned Veterans Law Judge. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran is seeking entitlement to service connection for 
degenerative joint disease of the cervical and lumbar spine.

Service treatment records indicate numerous consultations and 
treatments for chronic back pain throughout the Veteran's 
many years in service.  During a VA examination in November 
2007, the Veteran was diagnosed with intervertebral disc 
syndrome with degenerative arthritis changes, most likely 
involving the deep peroneal nerve with no complications.  VA 
outpatient records indicates a diagnoses of cervical (C5-6) 
and lumbar (L3-4) degenerative disc disease.

VA has a duty to assist the Veteran in claim development.  
This includes assisting in the procurement of service 
treatment records and pertinent treatment records, as well as 
providing an examination when necessary.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159 (2009).

The Board finds that the requirements for the duty to assist 
have not been met.  Service treatment records for the period 
of November 1985 to June 1988 appear to be missing.  For this 
time period, there is only one lab result dated June 1988 
included in the claims folder, but no treatment records.  
Additionally, the Veteran testified in his November 2008 
hearing that he failed his Navy entrance physical in 1984 
because of his back problems.  Furthermore, he asserts he was 
retired early from the Navy because he was unable to perform 
the physical work required on the ship.  The Veteran's DD-214 
indicates he was discharged in June 1988 for "other 
physical/mental conditions - personality disorders."  There 
is no medical evidence, of record, that notes any type of 
personality or psychological disorder during service.  
Personnel records should be requested to determine if the 
Veteran was discharged early due to his back disability and 
the remainder of the service treatment records should be 
located and associated with the claims file.

Additionally, the Veteran reported during the November 2008 
hearing that he had applied for Social Security disability 
benefits for his back and neck disability.  These records 
should also be obtained.

The Veteran also indicated that he received private treatment 
for his back and neck in 1993.  These records should be 
obtained.

After all development has been completed, the Veteran should 
be afforded a VA examination to determine the etiology of his 
current neck and back disabilities.  The Board notes that the 
November 2007 VA examiner based the opinion on the fact that 
no pathology was detected during service.  If additional 
medical records are obtained, they may include evidence of 
pathology during service.  However, even if no further 
evidence is obtained regarding pathology during service, the 
examiner is requested to opine whether the Veteran's 
currently diagnosed neck and back disabilities are 
etiologically or causally related to the documented back pain 
he experienced during service.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all service treatment records, 
Social Security records, service 
personnel records, VA medical records, 
and any private medical records that have 
not been secured for inclusion in the 
record.  

Specifically, the following should be 
requested:
1) service treatment records for the time 
period November 1985 to June 1988; 2) 
private medical records from Centra de 
Diagnostica in 1993; 
3) personnel records for all periods of 
service; 
4) any updated VA medical records; and 5) 
Social Security records.

If no additional records are located, a 
written statement to that effect should 
be requested for incorporation into the 
record.

2.  Afford the Veteran a VA examination 
for cervical and lumbar disabilities.  
Any and all indicated evaluations, 
studies, and tests deemed necessary by 
the examiner should be accomplished. 

The examiner is requested to review all 
pertinent records associated with the 
claims file, including this Remand and 
the Veteran's accounts of chronic back 
and neck pain since active duty, and 
offer comments and an opinion addressing 
whether it is at least as likely as not 
(i.e., probability of 50 percent) that 
the Veteran's cervical and/or lumbar 
disability had its onset during service, 
is in any other way causally or 
etiologically related to his documented 
chronic back pain during service or if it 
occurred within a year after service.

All opinions should be supported by a 
clear rationale, and a discussion of the 
facts and medical principles involved 
would be of considerable assistance to 
the Board.  The claims folder must be 
provided to the examiner for review.  The 
examiner must state in the examination 
report that the claims folder has been 
reviewed.

The Veteran is hereby notified that it is 
his responsibility to report for the 
examination scheduled in connection with 
this REMAND and to cooperate in the 
development of his case. 

3.  After all of the above actions have 
been completed, readjudicate his claims.  
If the claims remain denied, issue to the 
Veteran a supplemental statement of the 
case, and afford the appropriate period 
of time within which to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




